Citation Nr: 1609506	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for liver cancer, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for lung cancer, based upon substitution of the appellant as the claimant.

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1965 to April 1968.  The Veteran died in August 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision (issued to the appellant) of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), and a September 2007 decision (issued to the Veteran) of the Los Angeles, California RO.  Jurisdiction over the claims-file currently resides with the RO in Los Angeles (and that RO issued the June 2013 statement of the case to the appellant).

The appellant appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims folder.

During his lifetime, the Veteran filed claims of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and entitlement to a special home adaptation grant that were denied by the September 2007 RO rating decision; the Veteran perfected an appeal on these issues with a March 2009 substantive appeal submission following a March 2009 statement of the case.  While that appeal was pending, prior to the issuance of any Board decision, the Veteran passed away in August 2011.

The Veteran filed claims of entitlement to service connection for liver cancer and for lung cancer in February 2009.  The Veteran passed away while those claims were pending, prior to the issuance of any decision.  In August 2011, the appellant filed a form that raised claims for accrued benefits as well as a request to substitute for the Veteran as the claimant in his VA claims pending at the time of his death.  The RO proceeded to adjudicate the service connection / accrued benefits issues with the November 2011 rating decision denying those claims, and the current appeal followed.

During the October 2015 Board hearing, the appellant stated that she desired to proceed with appellate consideration of the specially adapted housing and special home adaptation grant issues, in addition to the service connection claims on appeal.  Upon receiving the case, the Board administratively transferred the case to the RO (in accordance with its policy) so that the RO might make the appropriate substitution determination in the first instance.  In February 2016, the RO provided notice to the appellant that the request for substitution was granted.  Accordingly, the Veteran's spouse has now been substituted for the Veteran for the claims listed on the title page of this decision.  (The Board observes that the February 2016 substitution determination indicated that the scope of the substitution included the specially adapted housing and special home adaptation grant issues, although it is not entirely clear whether or not these issues are actually eligible for substitution.  However, as explained below, the specially adapted housing and special home adaptation grant claims must be denied as a matter of law regardless of whether they are within the valid scope of substitution.)

The Board observes that the November 2011 RO rating decision awarded service connection for diabetes mellitus, type II, for accrued benefits purposes.  During the October 2015 Board hearing, the appellant stated that she was satisfied with that award as a full grant of the benefit sought with respect to the diabetes compensation claim.  That matter is no longer pending and was not included in the substitution determination.

The issues of entitlement to service connection for liver cancer and for lung cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Due to the Veteran's death, the issues of entitlement to specially adapted housing and a special home adaptation grant are rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2015).

2.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required in this case because the issues decided at this time involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Certain types of home adaptation, improvement or structural alteration may be provided to veterans that meet the criteria specified in 38 C.F.R. §§ 3.809 and 3.809a.  Pertinent to the instant appeal, such claims are unlike claims for compensation for a service connected disability.  When a veteran is awarded compensation for a service connected disability, a veteran continues to receive compensation as long as he or she is disabled; such a claim is subject to accrued benefits.  In contrast, a grant of specially adapted housing or special home adaptation is a one-time expenditure for a specific home modification.  Where VA is assisting the Veteran in acquiring specially adapted housing, the focus must be on whether the Veteran is entitled to specially adapted housing or a special home adaptation grant at the time the funds are disbursed.

As noted above, the Veteran passed away during the pendency of the instant appeal.  Therefore, the question of whether his service-connected disabilities warranted specially adapted housing or a special home adaptation grant have been rendered moot, and the appeals must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that there is no basis in law or fact to consider the appellant's claims of entitlement to specially adapted housing or a special home adaptation grant on the merits.  Regardless of whether these claims are adjudicated for accrued benefits purposes or with the appellant recognized as a substituted appellant, the benefits sought must be denied at this time as a matter of law.  A person eligible for  substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a).  A claim for specially adapted housing or for a special home adaptation grant is not a "periodic monetary benefit" for purposes of accrued benefits.  38 U.S.C.A. § 2101.  The Court has held that, as a matter of law, a one-time payment for assistance for specially adapted housing does not qualify as a "periodic monetary benefit" for purposes of 38 U.S.C.A. § 5121 and is not payable as an "accrued benefit."  See Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).  As such, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The laws and regulations governing accrued benefits claims and specially adapted housing are prescribed by Congress and implemented via regulations by VA.  Neither the AOJ nor the Board is free to disregard these laws and regulations.  While the Board is sympathetic to the appellant's claim, it is simply without authority to grant the claim on an equitable basis.  Instead, the Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, VA can only pay benefits that are authorized by law.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (remedy for breach of alleged obligation cannot involve payment of benefits where statutory requirements for such benefits are not met); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).


ORDER

Specially adapted housing is denied.

A special home adaptation grant is denied.


REMAND

Prior to the Veteran's death, the AOJ determined that development including VA examinations with etiology opinions was warranted for appropriately informed adjudication of the service connection claims on appeal.  The claims file documents that the RO requested VA examinations for the Veteran's claims in June 2011; the Veteran was unable to attend VA examinations during what were the final months of his terminal decline of health.  The AOJ confirmed, in the November 2011 rating decision, that VA examinations were sought with regard to both the lung cancer and liver cancer claims.  (The rating decision states: "We had ordered a VA examination to evaluate the veteran's disability from lung cancer.  However, our records show the veteran did not report for a scheduled examination," with a similar statement regarding the liver cancer issue.)

The Board notes that the Veteran's severely failing health during the pendency of these service connection claims clearly establishes good cause for his inability to attend VA examinations.  "Further, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although a direct medical examination of the Veteran is no longer possible, the Board notes that key evidence sought from the VA examinations in this case would feature medical etiology opinions informed largely by the Veteran's medical history and applicable medical principles.  Such medical opinions may still be obtained following the Veteran's death.  Significantly, the Veteran and the appellant have presented multiple theories of entitlement to service connection in this case.  First, the appellant has argued (including at the October 2015 Board hearing) that the Veteran's cancer maybe secondary to treatment for his service-connected psychiatric disability.  Citing that the Veteran had received treatment for significant service-connected psychiatric disability, the appellant has submitted evidence (medical literature) indicating that psychiatric medications are hepatotoxic and associated with an increased risk of liver disease and cancer.  The evidence suggests the possibility of an etiological link between the liver cancer and a service-connected disability.  The medical question of whether the Veteran's particular history of medical treatment for service-connected psychiatric disability is at least as likely as not to have caused or aggravated the severity of his liver cancer is pertinent to this claim.

Additionally, this case features the contention that the Veteran's presumed exposure to tactical herbicide agents during service in Vietnam caused one or both of the cancers at issue.  This theory of entitlement involves medical questions that will also be addressed by the VA medical opinion to be obtained during the processing of this remand.  One medical question concerns whether the appellant is correct that the Veteran had primary lung cancer (which may be presumptively linked to tactical herbicide exposure) rather than primary liver cancer that metastasized to the lungs.  Another medical question is whether the Veteran's cancer at issue is causally linked to the in-service exposure to tactical herbicides independent of any legal presumptions.

Accordingly, the Board finds that a remand to obtain the VA medical opinion previously sought but not yet obtained by the AOJ is warranted so that VA may fulfill its duty to assist the Veteran and the appellant in this case.

During the processing of this remand, the appellant shall have the opportunity to submit new evidence and the AOJ shall have the opportunity to adjudicate the service connection claims on appeal with consideration of the complete record consistent with the appellant's recently established status as the substituted claimant (as opposed the review limited to the evidence of record at the time of the Veteran's death, performed in the prior adjudication for accrued benefits purposes).  The appellant shall also have the opportunity to waive her status as the substituted claimant, were that to be her preference.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the record (to include this remand) to an oncologist (or other appropriate medical examiner) for review and a medical opinion to determine the likely etiology of the Veteran's cancer(s) involving the liver and lungs, and in particular whether or not they are related to his military service or were caused or aggravated by his medical treatment for his service-connected psychiatric disability.  Based on review of the record, the consulting physician should respond to the following:

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran had primary lung cancer?

(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's liver cancer was directly caused or aggravated by his active military service?  In answering this question, please specifically discuss the significance, if any, of the Veteran's presumed exposure to tactical herbicide agents (such as Agent Orange) during his service in Vietnam.

(c) Is it at least as likely as not (a 50% or greater probability) that the Veteran's liver cancer was caused, aggravated, or otherwise etiologically linked to the medical treatment (to include any use of antidepressant medications) for the Veteran's service-connected psychiatric disability?

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claims remaining on appeal (noting that the complete expanded evidentiary record is for consideration in a case in which the claimant is the substituted appellant).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C.  Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


